November 18, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       TAMMY DEWOLF, INDIVIDUALLY AND AS PERSONAL
 REPRESENTATIVE OF THE ESTATE OF TERRY SEAN DEWOLF AND AS
   NEXT FRIEND OF CHRISTINA DEWOLF, AMANDA DEWOLF, AND
                  KAITLYN DEWOLF, Appellant

NO. 14-13-00778-CV                          V.

  RICHIE KOHLER, OCEANIC VENTURES, INC., M/V JOHN JACK, A&E
 TELEVISION NETWORKS, ITI HOLDINGS, INC., AND LAMARTEK, INC.
                   D/B/A/ DIVE RITE, Appellees
               ________________________________

       This cause, an appeal from the judgment signed July 25, 2013 in favor of
appellees Richie Kohler, Oceanic Ventures, Inc., M/V John Jack, A&E Television
Networks, ITI Holdings, Inc., and Lamartek, Inc. d/b/a/ Dive Rite, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant Tammy DeWolf, Individually and as Personal
Representative of the Estate of Terry Sean DeWolf and as Next Friend of Christina
DeWolf, Amanda DeWolf, and Kaitlyn DeWolf, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.